—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 18, 1995, convicting defendant, after a jury trial, of attempted murder in the second degree and sexual abuse in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 12V2 to 25 years and 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Questions of credibility were properly presented to the jury and we see no reason to disturb its findings.
Viewed in the context of the trial as a whole, the remarks that the prosecutor elicited from one of the expert psychiatric witnesses called by defendant on the issue of intent concerning defendant’s danger to himself and society were relevant to the jury’s assessment of the expert’s testimony. In any event, were we to find that this testimony was inadmissible, we would find *158the error to be harmless in view of the overwhelming evidence of guilt and the court’s instructions. Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.